DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,474,634. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application
Claim 1:
A computing system comprising: 

one or more processors; 

storage media; 

one or more programs stored in the storage media and configured for execution by the one or more processors, the one or more programs comprising instructions configured for: 

receiving a call from an electronic messaging application at an application programming interface of an online content management system; 

wherein the call specifies content item search criteria; 

based at least in part on the receiving the call from the electronic message application, performing a lookup in 

wherein the content item index indexes a set of content items based at least in part on metadata about the set of content items; 

wherein the set of content items indexed in the content item index are under management of the online content management system; 

wherein the content item index facilitates looking up content items in the set of content items indexed in the content item index based at least in part on the metadata by which the set of content items are indexed in the content item index; 

based at least in part on the performing the lookup, identifying one or more content items, of the set of content items, that satisfy the content item search criteria; and 

based at least in part on the identifying the one or more content items that satisfy the content item search criteria, providing a suggestion for at least one content item, of the one or more content items that 

Claim 1:
A computing system comprising: 

one or more processors; 

storage media; 

one or more programs stored in the storage media and configured for execution by the one or more processors, the one or more programs comprising instructions configured for: 

receiving a call from an electronic messaging application at an application programming interface oa content management system; 

wherein the call specifies content item search criteria; 

based at least in part on the receiving the call from the electronic message application, performing a lookup in 

wherein the content item index indexes a set of content items based at least in part on metadata about the set of content items; 

wherein the set of content items indexed in the content item index are under management of the content management system; 

wherein the content item index facilitates looking up content items in the set of content items indexed in the content item index based at least in part on the metadata by which the set of content items are indexed in the content item index; 

based at least in part on the performing the lookup, identifying one or more content items, of the set of content items, that satisfy the content item search criteria; and 

based at least in part on the identifying the one or more content items that satisfy the content item search criteria, providing a suggestion for at least one content item, of the one or more content items that 


	As to claims 2-20, note the discussion of claim 1 above, claims 2-20 correspond to claims 2-20 of U.S. Patent No. 10,474,634 and are rejected based on a similar analysis as shown above with respect to claim 1.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “the one or more programs comprising instructions configured for receiving” in claim 1, “instructions further configured for detecting and sending” in claim 4, “instructions further configured for authenticating”, in claim 6, and “the one or more programs comprising instructions configured for detecting” in claim 16.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.
The primary reason for the allowance of independent claims 1, 9, and 16 is the inclusion of limitations “based at least in part on the receiving the call from the electronic message application, performing a lookup in a content item index based at least in part on the content item search criteria specified in the call; wherein the content item index indexes a set of content items based at least in part on metadata about the set of content items; wherein the set of content items indexed in the content item index are under management of the online content management system; wherein the content item index facilitates looking up content items in the set of content items indexed in the content item index based at least in part on the metadata by which the set of content items are indexed in the content item index; based at least in part on the performing the lookup, identifying one or more content items, of the set of content items, that satisfy the content item search criteria; and based at least in part on the identifying the one or more content items that satisfy the content item search criteria, providing a suggestion for at least one content item, of the one or more content items that satisfy the content item search criteria, to attach to an electronic message currently being composed, the electronic message currently being composed using the electronic messaging application”, which are not found in the cited prior art.  The closest prior art in this case is Zhang (US 2012/0203733 A1), which teaches a Personal Cloud Engine (iCIoud) collects information relevant to a user from various data sources including personal email accounts, social network accounts, online vendors, on-line services for store and share photos and videos and on-line 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/Primary Examiner, Art Unit 2161